IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10855
                         Summary Calendar
                        __________________


DAVID Q. ATALIG,

                                      Plaintiff-Appellant,

versus

J. WELLS; ROBERTS, Lt.; MURPHY, Lt.;
RUDY CHILDRESS; JUAN SOTO; ALLEN BOOTH;
HAROLD KILLYON; CHARLES TURNBO; JOHN L.
MEGATHLIN,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-278-Y
                        - - - - - - - - - -
                          January 4, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     David Q. Atalig appeals the dismissal, with prejudice, for

frivolousness of his Bivens** complaint.   We have reviewed

Atalig's arguments and the record.   We conclude that no

reversible error occurred.   For essentially the same reasons as

explained in the district court's order of dismissal, see Atalig

v. Wells, No. 4:95-CV-278-Y (N.D. Tex. Aug. 31, 1995), we

     AFFIRM.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     **
        Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
No. 95-10855
     -2-